—Appeal by the defendant from a judgment of the Supretne Court, Kings County (Schneier, J.), rendered May 28, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant contends that the testimony of a prosecution witness was inconsistent and therefore should not have been believed by the jury. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). *599Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant was not prejudiced by the codefendant’s admission of a prior felony conviction during cross examination (see, People v Fontanez, 247 AD2d 260). Bracken, J. P., Thompson, Sullivan and Krausman, JJ., concur.